DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed on January 7th, 2020. As directed by the amendment: claims 3-5 have been amended, claims 6-11 has been added.  Thus, claims 1-11 are presently pending in this application.

Drawings
The drawings are objected to because figures 1-8 containing underlined reference number(s) (e.g. 1, 10, 11 in Fig. 1) is improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The present invention relates to” is implied, thus is recommended to be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6-11 are objected to because of the following informalities: 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 recites the limitation "the absorbent article.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it is unclear as to whether “the back side” in line 2 of the claim is referring to "back side part of the absorbent body" in line 3 of claim 1 or "back side of the absorbent article" in last line of claim 1. The limitations “the outer side” and “the center” in last line of claim 2 lacks antecedent basis.
Regarding claims 4, 7, and 8, the limitation “the other concave groove” in line 4 lacks antecedent basis. It is also unclear which groove the limitations “one concave groove” and “other concave groove” are referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buell (US 5197959 A).
Regarding claim 1, Buell discloses an absorbent body ("absorbent article"; Abstract), comprising at least: 
an absorbent body 10 ("sanitary napkin 10"; col. 5 line 45; fig. 1), wherein a skin side surface 16 ("body facing surface 16"; col. 6 line 3-4; fig. 5) of a back side part of the absorbent body includes
a front-surface side concave groove recessed to a non-skin side 86 ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the 
a plurality of partitioned absorption parts partitioned by the front-surface side concave groove ("fluff pulp is embossed in a lattice pattern 82"; col. 24 line 65-66; see Annotated Fig. 28), and 
a non-skin- side surface ("bottom surface 17"; col. 6 line 4; fig. 9) of the back side part of the absorbent body (fig. 4) includes a gluteal cleft-facing concave groove ("linear central hinge 23A"; col. 17 line 56; fig. 9) recessed to a skin side (fig. 9) at a position corresponding to a gluteal cleft (fig. 6), 
the front-surface side concave groove ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3 and “embossed lattice members 86”; col. 27 line 5; fig. 28) includes a plurality of longitudinal direction concave grooves arranged along a substantially longitudinal direction of the absorbent article with intervals in a width direction (see Annotated Fig. 28 below) and 
a plurality of width direction concave grooves ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3 and “embossed lattice members 86”; col. 27 line 5; fig. 28) arranged along the substantially width direction of the absorbent article with intervals in the longitudinal direction (see Annotated Fig. 28 below), and 
the longitudinal direction concave grooves ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3 and “embossed lattice members 86”; col. 27 line 5; fig. 28) are formed in a radial 

    PNG
    media_image1.png
    305
    579
    media_image1.png
    Greyscale

Annotated Fig. 28

Regarding claim 3, Buell discloses an embossed groove ("preferential fold or crease, scoring, embossing"; col. 24 line 5) compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface toward the non-skin side (fig. 17) is formed along a bottom portion of the front-surface side concave groove (fig. 6).
Regarding claim 5, Buell discloses the gluteal cleft-facing concave groove ("linear central hinge 23A"; col. 17 line 56; fig. 9) is formed by an embossed part ("preferential fold or crease, scoring, embossing"; col. 24 line 5) compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the non-skin-side surface toward the skin side ("central hinge 23A has a generally inverted "U" shaped cross-section"; col. 14 line 44-45; fig. 9), which is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Buell.
Regarding claim 2, Buell discloses a groove width (“embossed lattice members 86 are about 3.0 millimeters wide”; col. 27 line 5-6) of the front-surface side concave groove ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3 and “embossed lattice members 86”; col. 27 line 5; fig. 28). Buell fails to disclose a groove width of the front-surface side concave groove is formed so as to be gradually larger on the back side than the front side in the longitudinal direction of the absorbent article, and is formed so as to be gradually larger on the outer side than the center in the width direction of the absorbent article. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Buell’s device such that a groove width of the front-surface side concave groove is formed so as to be gradually larger on the back side than the front side in the longitudinal direction of the absorbent article, and In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 4, as best understood, Buell discloses of the longitudinal direction concave groove and the width direction concave groove (see Annotated Fig. 28), one concave groove is formed by an embossed part compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface of the absorbent body ("fluff pulp is embossed in a lattice pattern 82"; col. 26 line 54-55). Buell fails to disclose that the other concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Buell’s device such that the other concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body, for the purpose of having a suitably form-fitting shape when worn (“back region 63 is configured to fit the gluteal groove of a wearer when the napkin 10 is worn”; col. 18 line 46-47). The court has held that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 6, Buell discloses an embossed groove ("preferential fold or crease, scoring, embossing"; col. 24 line 5) compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface toward the non-skin side (fig. 17) is formed along a bottom portion of the front-surface side concave groove (fig. 6).
Regarding claim 7, as best understood, Buell discloses of the longitudinal direction concave groove and the width direction concave groove (see Annotated Fig. 28), one concave groove is formed by an embossed part compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface of the absorbent body ("fluff pulp is embossed in a lattice pattern 82"; col. 26 line 54-55). Buell fails to disclose that the other concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Buell’s device such that the other concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body, for the purpose of having a suitably form-fitting shape when worn (“back region 63 is configured to fit the gluteal groove of a wearer when the napkin 10 is worn”; col. 18 line 46-47). The court has held that a mere carrying forward of an original patented In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 8, as best understood, Buell discloses of the longitudinal direction concave groove and the width direction concave groove (see Annotated Fig. 28), one concave groove is formed by an embossed part compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface of the absorbent body ("fluff pulp is embossed in a lattice pattern 82"; col. 26 line 54-55). Buell fails to disclose that the other concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Buell’s device such that the other concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body, for the purpose of having a suitably form-fitting shape when worn (“back region 63 is configured to fit the gluteal groove of a wearer when the napkin 10 is worn”; col. 18 line 46-47). The court has held that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 9-11, Buell discloses the gluteal cleft-facing concave groove ("linear central hinge 23A"; col. 17 line 56; fig. 9) is formed by an embossed part ("preferential fold or crease, scoring, embossing"; col. 24 line 5) compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the non-skin-side surface toward the skin side ("central hinge 23A has a generally inverted "U" shaped cross-section"; col. 14 line 44-45; fig. 9), which is formed along the longitudinal direction from a width direction center part in a longitudinal direction middle part of the absorbent body to a back end of the absorbent body (fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurihara (US 20130165885 A1) - directed to an absorbent article comprising an absorbing body between permeable (skin contact surface) and impermeable (skin non-contact surface) sheets, provided with intermittent recess grooves formed in a longitudinal direction on the absorbent article on the skin non-contact surface side of the absorbing body, a plurality of laterally elongated peripheral embosses formed at intervals in the longitudinal direction of the absorbent article on absorbent body areas located peripherally to the recess grooves, and an absorbing body deficit portion formed at least between the recess grooves. 
Tamura et al. (US 20060100598 A1) - directed to an absorbent article including compressed grooves and a rear flexible portion. The compressed grooves where a liquid absorbent layer is compressed and recessed from the side of a skin surface toward a garment surface are provided to extend in a longitudinal direction of the article to approach each other the nearest on a lateral reference line of the article. The rear flexible portion where the liquid absorbent layer is recessed from the side of the garment surface toward the skin surface is provided to extend toward a rear end edge from a starting point that is located closer to the rear end edge than the lateral reference line. At least a portion of the rear flexible portion is located between the compressed grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.Y./Examiner, Art Unit 3781  
                                                                                                                                                                                                      /QUANG D THANH/Primary Examiner, Art Unit 3785